Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 1 of 29 PageID #: 113




                     UNITED STATES DISTRICT COURT

                       DISTRICT OF SOUTH DAKOTA

                               SOUTHERN DIVISION


KEVIN CHRISTOPHER MICHEAL                          4:20-CV-04021-KES
TRIPP,

                  Plaintiff,
                                              1915A SCREENING ORDER
      vs.                                  DIRECTING SERVICE IN PART AND
                                                 DISMISSING IN PART
TYLER COOK, Inmate, in his individual
and official capacity; JESSICA COOK,
Assistant Warden, in her individual and
official capacity; LARRY ANDERSON,
Teacher, in his individual and official
capacity; SOUTH DAKOTA
DEPARTMENT OF CORRECTIONS, in
its individual and official capacity;
HEALTH SERVICES STAFF, Nurses,
Doctors, Nurse Practitioner, in their
individual and official capacities;
SPECIAL INVESTIGATIONS UNIT, in its
individual and official capacity; GEANIE
BEIRCH, Segregated Housing Manager,
in her individual and official capacity;
JAMIE ZOSS, Unit Coordinator, in her
individual and official capacity;
JENNIFER DRISKI, Warden, in her
individual and official capacity, CASSIE
HALL, Mental Health, in her individual
and official capacity; KATHERINE
OLSEN, Unit Coordinator, in her
individual and official capacity; BOB
DOOLEY, Warden, in his individual and
official capacity; DAREN YOUNG,
Warden, in his individual and official
capacity; BONNIE TEMPLEMAN, Aunt,
in her individual and official capacity;
DANIEL ARMSTRONG JR., Cousin, in
his individual and official capacity;
TROY PONTO, Warden in his individual
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 2 of 29 PageID #: 114




and official capacity; RICHARD
VESTLIE, Senior Correctional Officer, in
his individual and official capacity;
TAMMY TOP, Nurse Practitioner, in her
individual and official capacity; ASHLEY
ROOPERT, Teacher, in her individual
and official capacity; EUGIENE
REGIER, Doctor, in his individual and
official capacity; KAYLEY ARMSTRONG,
Cousin, in her individual and official
capacity; JASON RAVENSBORG,
Attorney General, in his individual and
official capacity; JOHN M. STROMON,
Assistant Attorney General, in his
individual and official capacity;
MATTHEW THELEN, Federal Clerk of
Courts, in his individual and official
capacity; U.S. FEDERAL
GOVERNMENT, in its individual and
official capacity; ARTHUR ALLCOCK,
Warden, in his individual and official
capacity; MICHELLE THOMAS, Public
Advocate, in her individual and official
capacity; RYAN KOLBECK, Public
Defender, in his individual and official
capacity; THOMAS HENSLEY, States
Attorney, in his individual and official
capacity; LINDSEY S. QUESNAY,
Attorney for the Attorney General, in
her individual and official capacity;
SIOUX FALLS POLICE DEPARTMENT,
in its individual and official capacity;
ROBIN J. HOUWMAN, Judge, in her
individual and official capacity;
NATALIE DAMGAARD, Judge, in her
individual and official capacity;
VERONICA L. DUFFY, Magistrate Judge
in her individual and official capacity;
KIETH DITMANSON, Unit Manager, in
his individual and official capacity;
TIFFINY STOYAKNOVE, Segregated
Housing Coordinator, in her individual
and official capacity; KYLE BENDER,
Correctional Officer, in his individual
and official capacity; ERIC

                                      2
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 3 of 29 PageID #: 115




TIMMERMAN, Correctional Officer, in
his individual and official capacity;
MOSES WAGNER, Inmate, in his
individual and official capacity;
ANTHONY STEAL, Inmate, in his
individual and official capacity; JOHN
BENTING, Warden, in his individual
and official capacity; BREANA
FREEMAN, Alleged Sex Crime Victim, in
her individual and official capacity;
KEVIN WESTENCURCHER,
Correctional Officer, in his individual
and official capacity; AMBER HAGAN,
Correctional Officer, in her individual
and official capacity; JAMES
DORNBUSH, Inmate, in his individual
and official capacity; DANIEL
ARMSTRONG, Cousin, in his individual
and official capacity; AUNDEN DERAN,
Inmate, in his individual and official
capacity; TIMATHY STANDVOLD,
Correctional Officer, in his individual
and official capacity; PAROLE BOARD,
in their individual and official capacity;
and SAVANAH MURAY, Parole Board
Member, in her individual and official
capacity,

                    Defendants.


      Plaintiff, Kevin Christopher Micheal Tripp, filed a pro se civil rights

lawsuit under 42 U.S.C. § 1983. Docket 1. This court granted Tripp’s motion to

proceed in forma pauperis. Docket 8. Under Federal Rule of Civil Procedure

15(a)(1), Tripp filed an amended complaint. Docket 9. He now moves to proceed

in forma pauperis and for appointment of counsel. Dockets 10, 11, 15. Tripp

moves to amend his complaint for a second time. Docket 17.




                                         3
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 4 of 29 PageID #: 116




I.    Motion to Proceed In Forma Pauperis

      Because this court has already granted Tripp’s motion to proceed in

forma pauperis in this action (Docket 8), his pending motion to proceed in

forma pauperis (Docket 11) is denied as moot.

II.   1915A Screening

      A.    Factual Background

      The facts alleged in Tripp’s amended complaint are: that defendants are

violating the Prison Rape Elimination Act and allowing Tripp to be sexually

harassed. Docket 9 at 1. Tripp claims that inmates and defendants use

profanity and crude language towards him and that the South Dakota

Department of Corrections (SDDOC) defendants have imposed frivolous fines

against him. Id. Tripp believes that he is being discriminated against because

he has been placed in segregated housing for two years and inmates who he

claims are more violent than him are not placed there. Id. at 10.

      He alleges that he is being unconstitutionally held because of the actions

of South Dakota State Court Judges and attorneys. Id. at 8, 11, 13. Tripp

claims that Kyle Bender and Eric Timmerman, correctional officers, failed to

protect him from another inmate (Tyler Cook) and that the prison teacher,

Larry Anderson, just stood there while he (Tripp) was being assaulted by Cook.

Id. at 10. Tripp asserts that he has a “right to become a sovereign citizen” and

that Matthew Thelen, Clerk of Courts, is not allowing him to assert this right

because Thelen has not given him the proper paperwork. Id. at 11. Tripp claims




                                        4
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 5 of 29 PageID #: 117




that Magistrate Judge Veronica L. Duffy is forcing him to pay a $5.00 fee. Id. 1

Tripp also claims that Jason Ravonsberg will not let him file a habeas corpus

petition because he has not exhausted his state court remedies which Tripp

asserts is completely not necessary. Id.

      Tripp practices the religion of Christian Science and believes that his

“health problems could be solved through prayer [and] not medical treatments”

and claims that his freedom of religion has been violated because Health

Services has gotten rid of his do-not-resuscitate order (DNR) and has not

allowed him to sleep on the bottom bunk. Id. at 11, 13. He claims that the

SDDOC has not allowed him to attend church while he is in segregated

housing. Id. at 11.

      Tripp alleges that it is medical indifference for the Health Services Staff

to not allow him to sleep on the bottom bunk and that Richard Vestile has

denied him his mental health medication. Id. at 10-11. Tripp claims that

frivolous fines have been assessed against him and that his television was

taken away. Id. at 1, 10, 13. Tripp has allegedly been forced to use dirty

underwear after another inmate stole his laundry and Amber Hagan refused to

give him clean clothing. Id. at 10. Tripp seeks $100 million and does not ask

for any other type of relief. Id. at 9.



1 Tripp’s claims against Magistrate Judge Veronica L. Duffy and Matthew
Thelen are identical to his claims in a previous lawsuit. See 4:19-cv-04143-
KES, Docket 10. These claims were dismissed in the screening order for failure
to state a claim upon which relief can be granted. Id. This court will not
address these claims again and Tripp’s claims against Magistrate Judge Duffy
and Thelen are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and
                                           5
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 6 of 29 PageID #: 118




      B.    Legal Standard

      The court must assume as true all facts well pleaded in the complaint.

Estate of Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and

pro se complaints must be liberally construed. Erickson v. Pardus, 551 U.S. 89,

94 (2007); Bediako v. Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even

with this construction, “a pro se complaint must contain specific facts

supporting its conclusions.” Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.

1985); see also Ellis v. City of Minneapolis, 518 F. App’x 502, 504 (8th Cir.

2013). Civil rights complaints cannot be merely conclusory. Davis v. Hall, 992

F.2d 151, 152 (8th Cir. 1993); Parker v. Porter, 221 F. App’x 481, 482 (8th Cir.

2007).

      A complaint “does not need detailed factual allegations . . . [but] requires

more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). If it does not contain these bare essentials, dismissal is appropriate.

Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985). Twombly requires that

a complaint’s factual allegations must be “enough to raise a right to relief above

the speculative level on the assumption that all of the complaint’s allegations

are true.” Twombly, 550 U.S. at 555; see also Abdullah v. Minnesota, 261 F.

App’x 926, 927 (8th Cir. 2008) (noting that a complaint must contain either

direct or inferential allegations regarding all material elements necessary to

sustain recovery under some viable legal theory). Under 28 U.S.C. § 1915A, the

court must screen prisoner complaints and dismiss them if they are

                                        6
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 7 of 29 PageID #: 119




“(1) frivolous, malicious, or fail[] to state a claim upon which relief may be

granted; or (2) seek[] monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b). The court will now assess each individual

claim under 28 U.S.C. § 1915A.

      C.     Legal Analysis

             1.    Under Color of State Law

      Tripp’s amended complaint is brought under 42 U.S.C. § 1983, which

prohibits deprivation of civil rights “under color of” state law. In his amended

complaint, Tripp sues a number of private individuals: (1) Tyler Cook (inmate);

(2) Bonnie Templeman (aunt); (3) Daniel Armstrong, Jr. (cousin); (4) Kayley

Armstrong (cousin); (5) Moses Wagner (inmate); (6) Anthony Steal (inmate); (7)

Breana Freeman (“alleged sex crime victim”); (8) James Dornbush (inmate); (9)

Daniel Armstrong (cousin); and (10) Auden Deran (inmate). Docket 9 at 2-4, 6.

      A defendant must be acting “under color of” state law for Tripp’s

allegations to withstand 28 U.S.C. § 1915A review. “If a party’s conduct meets

the requirement for state action, the same acts also qualify [under a

Fourteenth Amendment analysis] as actions taken ‘under color of state law’ for

purposes of § 1983.” Wickersham v. City of Columbia, 481 F.3d 591, 597 (8th

Cir. 2007) (quoting Lugar v. Edmondson Oil Co., 457 U.S. 922, 935 (1982)). The

United States Supreme Court has “recognized a number of circumstances in

which a private party may be characterized as a state actor[.]” Id.; Jackson v.

Metro. Edison Co., 419 U.S. 345, 352 (1974); Adickes v. S.H. Kress & Co., 398

U.S. 144, 151 (1970)) (A private party can become a state actor when the state

                                         7
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 8 of 29 PageID #: 120




has delegated power that is traditionally exclusive to the state, where there is

willful participation of joint unconstitutional activity, and where there is a

pervasive entwinement between the state and the party); see Lugar, 457 U.S. at

937 (stating deprivation must be fairly attributable to state).

      Tripp claims that inmates Cook, Wagner, Steal, Dornbush, and Deran

have assaulted and verbally harassed him. Docket 9 at 10. These allegations

alone do not support that the inmate defendants were intertwined with state

action or were delegated power by the state. Tripp’s claims against the inmate

defendants do not expose them to suit under § 1983.

      Tripp also sues his family members, Bonnie Templeman, Daniel

Armstrong, Jr., Kayley Armstrong, and Daniel Armstrong. Id. at 4. He sues

Breana Freeman, the “alleged sex crime victim.” Id. at 2. Tripp claims Freeman

had him falsely arrested for something he did not commit and that Armstrong

Jr., and Kyley Armstrong withheld information. Id. at 4. Tripp asserts that

Daniel Armstrong had him arrested for a “fa[]lse sex crime” and that

Templeman withheld information. Id. at 11. Tripp has not alleged sufficient

facts for his family members to have become state actors under § 1983.

Because Tripp has not alleged sufficient information that transform private

individuals Cook, Templeman, Armstrong Jr., Armstrong (Kayley), Armstrong

(David), Wagner, Steal, Freeman, Dornbush, and Deran, into state actors, all

claims against them are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and




                                         8
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 9 of 29 PageID #: 121




       Tripp names Ryan Kolbeck, public defender, as a defendant. Id. at 3. The

Supreme Court has determined that a public defender does not act “under

color of state law within the meaning of § 1983.” Polk County v. Dodson, 454

U.S. 312, 321 (1981). In fact, the Eighth Circuit has reasoned that because a

public defender is bound by a duty to his client and by the rules of professional

responsibility, he or she “operates within a sphere of independence allowing

him to function not as the state's emissary, but as its opponent.” Montano v.

Hedgepeth, 120 F.3d 844, 849 (8th Cir. 1997). Thus, all claims against Kolbeck

are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

       Tripp alleges that Michelle Thomas, a “public advocate,” “[d]idn’t care

enough to look into my case[.]” Id. at 4, 8. Thomas is an attorney for the

Minnehaha County Public Advocate’s Office. The Public Advocate’s Office

handles indigent defense when the Public Defender’s Office has a conflict.

Because Thomas is a public defender, she is not acting “under color of state

law within the meaning of § 1983” and the claims against her are dismissed

under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1). Polk County, 454 U.S. at

321.

   2. Health Services Staff and the Special Investigations Unit

       Tripp names the Health Services Staff and the Special Investigations Unit

as defendants. Docket 9 at 5. Tripp claims that the Health Services Staff have

violated his right to exercise his religion and have shown medical indifference

to his medical needs. Id. at 11. The Health Services Staff and the Special

Investigations Unit are both departments of the SDDOC. See id. A subdivision

                                        9
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 10 of 29 PageID #: 122




or department of a government entity is not a juridical entity suable under

§ 1983. See Ketchum v. City of West Memphis, AR, 974 F.2d 81, 82 (8th Cir.

1992). Because the Health Services Staff and the Special Investigations Unit

are subdivisions or departments of the SDDOC, they are not suable entities

under § 1983. Thus, the Health Services Staff and Special Investigations Unit

are dismissed as defendants and Tripp’s claims against them are dismissed

under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

             3.    Judicial Immunity

      Tripp names Judge Robin J. Houwman and Judge Natalie Damgaard as

defendants. Docket 9 at 4. Tripp asserts that they “didn’t even care enough to

look into [his] case . . . allowing [him] to go to prison knowing that the[re] w[]ere

laws broke[en][.]” Id. at 8, 14. Tripp claims that Judge Houwman knew “that

[he] could not afford the bail to force [him] to take a plea agreement[.]” Id. at

11. He claims both Judges gave him an illegal “suspended” sentence. Id. at 11,

13.

      Judges are generally immune from suit if the judge had jurisdiction over

the party. See Stump v. Sparkman, 435 U.S. 349, 356-57 (1978) (“[T]he

necessary inquiry in determining whether a defendant judge is immune from

suit is whether at the time he took the challenged action he had jurisdiction

over the subject matter before him.”). “A judge will not be deprived of immunity

because the action he took was in error, was done maliciously, or was in excess

of his authority; rather, he will be subject to liability only when he has acted in

the ‘clear absence of all jurisdiction.’ ” Id. at 357-58 (quoting Bradley v. Fisher,

                                         10
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 11 of 29 PageID #: 123




80 U.S. 335, 351 (1872)). Judges are immune from suit with two narrow

exceptions. See Schottel v. Young, 687 F.3d 370, 373 (8th Cir. 2012). “ ‘First, a

judge is not immune from liability for nonjudicial actions, i.e., actions not

taken in the judge's judicial capacity. Second, a judge is not immune for

actions, though judicial in nature, taken in the complete absence of all

jurisdiction.’ ” Id. (quoting Mireles v. Waco, 502 U.S. 9, 11–12 (1991)).

    These exceptions do not apply here. Second Judicial Circuit Judges

Damgaard and Houwman had jurisdiction over Tripp when he was being

criminally prosecuted by the state of South Dakota and their actions were

taken within their judicial capacities. 2 Thus, Tripp’s claims against Judge

Robin Houwman and Judge Natalie Damgaard are dismissed under 28 U.S.C.

§§ 1915(e)(B)(i-ii) and 1915A(b)(1).

            4.     Claims against the United States Federal Government

    Tripp names the United States Federal Government as a defendant. Docket

9 at 3. “The United States and its agencies are generally immune from suit.”

Walker v. Shafer, 2018 WL 813420, at *3 (D.S.D. Feb. 9, 2018) (citing FDIC v.

Meyer, 510 U.S. 471, 474 (1994) (“Absent a waiver, sovereign immunity shields

the Federal Government and its agencies from suit.”)). The United States must

waive its sovereign immunity for the district court to have jurisdiction over a




2 Judge Damgaard presided over both criminal cases that Tripp mentions in his
case. Docket 9 at 8; State v. Tripp, Crim. No. 17-8454 (2d Jud. Cir. S.D.); State
v. Tripp, Crim. No. 18-2375 (2d Jud. Cir. S.D.). Judge Robin Houwman
presided over Tripp’s criminal case of State v. Tripp, Crim. No. 49C10007702A0
(2d Jud. Cir. S.D.).
                                        11
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 12 of 29 PageID #: 124




claim. Id. Because Tripp does not demonstrate a waiver of sovereign immunity,

his claims against the United States Federal Government are dismissed under

28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

            5.     Claims against the State of South Dakota

      Tripp sues the South Dakota Department of Corrections and the Parole

Board. Docket 9 at 5-6. The Eleventh Amendment bars suit against a state

entity, as opposed to a state official, regardless of whether money damages or

injunctive relief is sought. Cory v. White, 457 U.S. 85, 90 (1982). In

determining whether an entity is entitled to Eleventh Amendment immunity,

the court examines powers created by state law, the degree of autonomy and

control, and whether it is funded by the state treasury. Greenwood v. Ross, 778

F.2d 448, 453 (8th Cir.1985). According to South Dakota statutes, the Parole

Board is a division of the Department of Corrections. SDCL § 24-13-3. The

Department of Corrections was created by the state legislature, SDCL § 1-15-

1.2, as was the Parole Board. SDCL § 24-13-1. Each member of the Board is

appointed "with the advice and consent of the Senate," SDCL § 24-13-1, and

their salaries are paid from the state budget. SDCL §§ 24-13-5; 4-7-10.4. The

Board controls and supervises all parolees in the State. The Department of

Corrections and the Parole Board are an arm of the State of South Dakota and,

as such, are not subject to suit under § 1983. 3 Tripp’s claims against the


3Tripp also sues Savanah Muray, a Parole Board member, in her individual
and official capacity. Docket 9 at 6. The Eighth Circuit has held that parole
board members are absolutely immune from suit for considering and deciding
parole questions, whether the decision is based on lawful or unlawful
considerations. See Patterson v. Von Rieson, 999 F.2d 1235,1239 (8th Cir.
                                        12
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 13 of 29 PageID #: 125




South Dakota Department of Corrections and the Parole Board are dismissed

under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

             6.     Claims against the Sioux Falls Police Department

   Tripp sues the Sioux Falls Police Department in its individual and official

capacity. Docket 9 at 3. Claims against the Sioux Falls Police Department are

the equivalent of a lawsuit against the City of Sioux Falls. See Veatch v. Bartels

Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010). A municipal government

may only be sued “when execution of a government’s policy or custom, whether

made by its lawmakers or by those whose edicts or acts may fairly be said to

represent official policy,” deprives a plaintiff of a federal right. Monell v. Dept. of

Soc. Servs., 436 U.S. 658, 694 (1978). Tripp does not allege that the City of

Sioux Falls has unconstitutional policies or customs, thus his claims against

the Sioux Falls Police Department are dismissed under 28 U.S.C.

§§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

             7.     Official Capacity Claims

      Tripp sues Jessica Cook, Genie Beirch, Jamie Zoss, Jennifer Driski,

Cassie Hall, Katherine Olsen, Bob Dooley, Daren Young, Troy Ponto, Richard

Vestlie, Tammy Top, Arthur Allock, Kieth Ditmanson, Tiffany Stoyaknove, Kyle

Bender, Eric Timmerman, John Benting, Kevin Westenwercher, Amber Hagan,



1993). Muray is absolutely immune from liability in this action and all claims
against her, in her individual and official capacity, are dismissed under 28
U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).




                                          13
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 14 of 29 PageID #: 126




Timathy Standvoid, Larry Anderson, Ashley Roopert, and Eugine Reiger in their

individual and official capacities. Docket 9 at 1-7. Tripp alleges that these

defendants are all employees of the South Dakota State Prison. Id. He also sues

Jason Ravensborg, John M. Stromon, and Lindsey S. Quesnay in their

individual and official capacities and Tripp claims that all of these individuals

work for the South Dakota Attorney General’s Office. Id. Additionally, he sues

Thomas Henlsey in his individual and official capacity and claims that he is a

Deputy State’s Attorney. Id. at 5.

      The Supreme Court has stated, “a suit against a state official in his or

her official capacity is not a suit against the official but rather is a suit against

the official’s office.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989)

(citing Brandon v. Holt, 469 U.S. 464, 471 (1985)). The sole relief Tripp seeks is

$100 million. Docket 9 at 9. The Eleventh Amendment generally acts as a bar

to suits against a state for money damages unless the state has waived its

sovereign immunity. Will, 491 U.S. at 66. But when an official capacity claim is

asserted for injunctive relief against a state officer, the defense of qualified

immunity does not apply. See Pearson v. Callahan, 555 U.S. 223, 242-43

(2009).

      Because the state of South Dakota has not waived its sovereign

immunity and because Tripp only seeks monetary damages, all claims against

defendants Jessica Cook, Genie Beirch, Jamie Zoss, Jennifer Driski, Cassie

Hall, Katherine Olsen, Bob Dooley, Daren Young, Troy Ponto, Richard Vestlie,

Tammy Top, Arthur Allock, Kieth Ditmanson, Tiffany Stoyaknove, Kyle Bender,

                                          14
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 15 of 29 PageID #: 127




Eric Timmerman, John Benting, Kevin Westenwrcher, Amber Hagan, Timathy

Standroid, Larry Anderson, Ashley Roopert, Eugine Reiger, Jason Ravensborg,

John M. Stromon, and Lindsey S. Quesnay in their official capacities are

dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

   Tripp sues Thomas Hensley, a Minnehaha County States Attorney, in his

individual and official capacity. Docket 9 at 5. Claims against Hensley in his

official capacity are the equivalent of a lawsuit against Minnehaha County. See

Veatch, 627 F.3d at 257. A county may only be sued “when execution of a

government’s policy or custom, whether made by its lawmakers or by those

whose edicts or acts may fairly be said to represent official policy,” deprives a

plaintiff of a federal right. Monell, 436 U.S. at 694. Tripp does not allege that

Minnehaha County has unconstitutional policies or customs, thus his claims

against Hensley, in his official capacity, are dismissed under 28 U.S.C.

§§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

             8.    Individual Capacity Claims

                   a.     Access to the Courts

      Tripp claims that John M. Stroman and Jessica Cook violated his First

Amendment right to access the courts. Docket 9 at 10, 11. “The Constitution

guarantees prisoners a right to access the courts.” White v. Kautzky, 494 F.3d

677, 679 (8th Cir. 2007). To succeed on a claim for denial of access to the

courts, a plaintiff must show that he suffered actual injury as a result of the

defendants’ actions. Lewis, 518 U.S. at 347. In order to satisfy the actual

injury requirement, a plaintiff must “demonstrate that a nonfrivolous legal

                                          15
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 16 of 29 PageID #: 128




claim had been frustrated or was being impeded.” Johnson v. Missouri, 142

F.3d 1087, 1089 (8th Cir. 1998) (quoting Lewis, 518 U.S. at 353).

      Tripp claims that Cook refused to give him an informal resolution request

but does not allege that the refusal of the form has “hindered his efforts to

pursue a legal claim.” Entzi v. Redmann, 485 F.3d 998, 1005 (8th Cir. 2007)

(internal quotation omitted; Docket 9 at 10. Thus, Tripp’s access to courts

claim against Cook, in her individual capacity, is dismissed under 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

      Next, Tripp claims that John M. Stroman, Assistant Attorney General for

the state of South Dakota, “will not allow [him] to file [a] federal habeas corpus

unless [he] file[s] [his] state court remedies first.” Docket 9 at 11. Tripp has

filed numerous petitions for writ of habeas corpus with this court. 4 Because

Tripp has not alleged an actual injury and has filed numerous petitions before

this court, his access to the courts claim against John M. Stroman, in his

individual capacity, is dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1).

                   b.     Malicious Prosecution

      Tripp sues Jason Ravonsborg, Attorney General for the state of South

Dakota, Thomas Hensley (Deputy State’s Attorney) and Lindsey S. Quesney



4 See Tripp v. Warden of South Dakota State Penitentiary et al., No. 4:19-cv-04120-
LLP (D.S.D. filed July 9, 2019); Tripp v. Dooley et al., No. 4:19-cv-04079-LLP
(D.S.D. filed Apr. 19, 2019); Tripp v. Dooly et al., No. 4:19-cv-04162-LLP (D.S.D.
filed Sept. 18, 2019). Magistrate Judge Duffy has jurisdiction over these matters
under 28 U.S.C. § 636(b)(1)(B) and this court’s standing order dated October 16,
2014.
                                         16
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 17 of 29 PageID #: 129




(Assistant Attorney General) because he claims they “didn’t even care enough

to look into [his] case [and] drop the charges[,] allowing [him] to go to prison”

even after “laws were broke[n] and [his] right [were] violated” in his state

criminal cases. Docket 9 at 8. He also claims that Ravonsborg and Quesnay

used him as a “political tool” and had him overcharged to force him and “scare

[him] to take a harsh sentence.” Id. at 11. Tripp alleges that Hensley had him

held in jail for a year. Id. at 11.

      Liberally construing the facts of Tripp’s amended complaint, he claims he

was subjected to malicious prosecution. Id. at 8, 11. He alleges that the

prosecutors on his case did not “look into [his] case” even after “laws were

broke[n].” Id. at 8. Even with liberal construction, Tripp does not specifically

allege a constitutional violation. “The general rule is that an action for

malicious prosecution does not state a claim of constitutional injury.” Tech.

Ordnance, Inc. v. United States, 244 F.3d 641, 650 (8th Cir. 2001). “In other

words, a § 1983 claim for malicious prosecution may survive only if defendants’

actions also infringe on some provision of the constitution or federal law.”

Schmidt v. Louise Big Boy, 2007 WL 858419 at *10 (D.S.D. Mar. 20, 2007)

(citing Tech. Ordnance, 244 F.3d at 650). Tripp does not allege a constitutional

injury based on malicious prosecution. He merely asserts legally conclusive

allegations. Thus, Tripp’s malicious prosecution claims against Ravonsborg,

Hensley, and Quesnay are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and

1915A(b)(1).




                                        17
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 18 of 29 PageID #: 130




                   c.     Prison Rape Elimination Act (PREA) Violation

      Tripp claims that he has been sexually harassed and that the PREA has

been violated. “Courts have found that PREA, however, does not create a

private right of action enforceable by an individual civil litigant.” Rindahl v.

Kaemingk, 2017 U.S. Dist. LEXIS 105964, at *2 (D.S.D. July 10, 2017); Woods

v. Hays, 2015 WL 3645141, at *2 (E.D. Mo. June 10, 2015); see also Krieg v.

Steele, 599 F. App'x 231, 232 (5th Cir. 2015). Tripp’s PREA claims are

dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

                   d.     Illegal Sentence and Unlawful Custody

      Tripp alleges that he was given an illegal sentence and that he is in

custody illegally. Docket 9 at 1, 10. These claims are more suited for a 28

U.S.C. § 2254 petition. A writ of habeas corpus can be brought in “behalf of a

person in custody pursuant to the judgment of a State court only on the

ground that he is in custody in violation of the Constitution or laws or treaties

of the United States.” 28 U.S.C. 2254(a). Further, Heck v. Humphrey bars this

court from allowing a § 1983 claim to proceed on an “illegal sentence” claim

seeking money damages unless the plaintiff shows that his sentence has been

reversed or invalidated by a state or federal habeas proceeding. 512 U.S. 477,

490 (1994).

                        e. Fourteenth Amendment Equal Protection and Due
                           Process

      Liberally construing Tripp’s amended complaint, he has asserted that his

Fourteenth Amendment right to equal protection has been violated. Docket 9 at



                                         18
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 19 of 29 PageID #: 131




7, 10. Tripp asserts that Benting, Hall, Olsen, Beirch, Stoyaknove, Ponto,

Young, Cook, Allcock, and Driski have kept him in segregated housing for two

years and that there are more dangerous inmates than him who pass through

the program more quickly. Id. Tripp argues that these actions are the result of

prejudice and favoritism. Id.


      The equal protection clause of the Fourteenth Amendment requires the

government to “treat similarly situated people alike,” a protection that applies

to prisoners. Murphy v. Mo. Dept. of Corr., 372 F.3d 979, 984 (8th Cir. 2004)

(internal quotation omitted). To show an equal protection violation, Tripp must

show: (1) he is treated differently than a similarly situated class of inmates, (2)

the different treatment burdens a fundamental right, and (3) there is no

rational relation to any legitimate penal interest. Id. (citing Weiler v. Purkett,

137 F.3d 1041, 1051 (8th Cir. 1998)). The Eighth Circuit explained for a

prisoner to prevail on an equal protection claim, he "must show that he is

treated differently from similarly-situated inmates and that the different

treatment is based upon either a suspect classification or a fundamental right."

Patel v. U.S. Bureau of Prisons, 515 F.3d 807, 815 (8th Cir. 2008) (internal

quotation omitted). “Suspect classifications include those such as race,

alienage, gender, or national origin.” Knapp v. Hanson, 183 F.3d 786, 790 (8th

Cir. 1999) (citing City of Celburn v. Cleburne Living Ctr., 473 U.S. 432, 440

(1985)). Although Tripp asserts that he is being treated differently, he has not

alleged sufficient facts to show that the treatment is based upon a suspect

classification or a fundamental right. Thus, Tripp’s Fourteenth Amendment
                                         19
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 20 of 29 PageID #: 132




equal protection claim against Benting, Hall, Olsen, Beirch, Stoyaknove, Ponto,

Young, Cook, Allcock, and Driski are dismissed under 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

      Tripp claims that Zoss took away his television and that Ditmanson “gave

[him] a frivolous fine[.]” Docket 9 at 10, 11. Liberally construing these facts,

Tripp is alleging a Fourteenth Amendment due process claim because he has

allegedly been deprived property without due process. If there is an adequate

postdeprivation remedy, then there is no due process violation for even the

intentional deprivation of a prisoner’s property. Hudson v. Palmer, 468 U.S.

517, 533 (1984). Because state law provided the prisoner in Hudson with

adequate state remedies after the deprivation of his property, the Court held

that no due process violation occurred in that case. Id. at 535. Here, SDCL

§ 21-3-3 provides an adequate postdeprivation remedy. This statute provides a

cause of action for wrongful conversion of personal property. See SDCL § 21-3-

3. Section 21-3-3 provides a description of the damages available for

conversion, but the tort of conversion is a common law tort not defined in the

statute. Rensch v. Riddle's Diamonds of Rapid City, Inc., 393 N.W.2d 269, 271

(S.D. 1986). “Conversion is the unauthorized exercise of control or dominion

over personal property in a way that repudiates an owner’s right in the

property or in a manner inconsistent with such right.” Chem-Age Indus., Inc. v.

Glover, 652 N.W.2d 756, 766 (S.D. 2002). The common law and SDCL § 21-3-3

provide Tripp with an adequate postdeprivation remedy for the conversion of

his property. Thus, there is no due process violation. Hudson, 468 U.S. at 535.

                                        20
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 21 of 29 PageID #: 133




Tripp’s due process claims against Zoss and Ditmanson are dismissed under

28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

                   f.    Verbal Harassment and Slander

      Tripp claims that Westencurcher has called him a “bitch” and a “snitch,”

that Allcock called him a “fagot[,]” and that Roopert slandered him. Docket 9 at

10, 13. Verbal harassment, abuse, and threats, including profanity alone do

not amount to constitutional violations. Kurtz v. City of Shrewsbury, 245 F.3d

753, 759 (8th Cir. 2001). The Eighth Circuit has recognized a narrow exception

for conduct that amounts to “wanton act[s] of cruelty” that can be categorized

as “brutal.” Burton v. Livingston, 791 F.2d 97 (8th Cir. 1986). In Burton, the

Eighth Circuit held that a guard who pointed a pistol at a prisoner and stated,

“n[****]r run so I can blow your Goddamn brains out, I want you to run so I'll

be justified” could be held accountable under § 1983. Id. at 99. But Tripp’s

allegations do not fit that narrow exception. He has not alleged that Allcock,

Roopert or Westencurcher had a weapon or threatened him with physical

harm. Thus, his harassment claims against Westencurcher, Allcock, and

Roopert, in their individual capacities, are dismissed under 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

                   g.    Eighth Amendment Claims

                         i.     Failure to Protect

      Tripp raises failure to protect claims against Bender, Timmerman, and

Anderson, in their individual capacities. Docket 9 at 10. To prevail on an

Eighth Amendment failure to protect an inmate from cruel and unusual

                                        21
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 22 of 29 PageID #: 134




punishment claim, “a plaintiff must show that a defendant was personally

involved in the alleged deprivation of rights and deliberately interfered with

those rights.” Kenyon v. Dooley, 2014 WL 3700878, at *3 (D.S.D. July 25,

2014) (alteration in original) (citing DuBois v. Dooley, 277 F. App'x 651, 652

(8th Cir. 2008)). To establish deliberate interference, a plaintiff “ ‘must show

both an objective element, that the deprivation was sufficiently serious, and a

subjective element, that the defendant acted with a sufficiently culpable state

of mind.’ ” Kenyon, 2014 WL 3700878, at *3 (quoting Coleman v. Rahija, 114

F.3d 778, 784 (8th Cir.1997) (citations omitted)).

      If a prison official has knowledge of the risk and fails to act it can

amount to deliberate indifference. See Farmer v. Brennan, 511 U.S. 842, 847

(1994); Coleman, 114 F.3d at 786. To show deliberate indifference, an inmate

must demonstrate that a prison official knew the “inmate face[d] a substantial

risk of serious harm and disregard[ed] that risk by failing to take reasonable

measures to abate it.” Id. (citing Coleman, 115 F.3d at 756). Mere negligence

does not constitute deliberate indifference. Warren v. Missouri, 995 F.2d 130,

131 (8th Cir.1993).

      Tripp claims that another inmate, Tyler Cook, threatened him. Docket 9

at 10. He alleges that Timmerman (a correctional officer) knew that Cook had

been threatening him (Tripp) but Timmerman failed to notify the proper

officials. Id. Tripp claims that Anderson, a teacher, knew Cook and Tripp had

“issues” but Anderson still allowed them to be in the same class. Id. Tripp

claims correctional officer, Bender, loosened his hand and allowed Cook to

                                        22
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 23 of 29 PageID #: 135




assault Tripp and that Anderson just stood there while the assault took place.

Id. At this time, Tripp has pleaded sufficient allegations to support failure to

protect claims against Timmerman, Bender, and Anderson to survive § 1915A

screening.

                         ii.    Dirty Clothing

      Tripp claims that his laundry was stolen by another inmate and

correctional officer, Hagan, refused to get him clean underwear. Docket 9 at 10.

Tripp alleges that as a result, he was forced to wear unclean underwear. Id.

Prisoners are entitled to clean clothing, “reasonably adequate sanitation,

personal hygiene, and laundry privileges[.]” Howard v. Adkison, 887 F.2d 134,

137 (8th Cir. 1989); see also Divers v. Dep't of Corr., 921 F.2d 191, 194 (8th

Cir. 1990) (noting inmates are "entitled to adequate laundry facilities" and

"cleaning supplies"); Shannon v. Graves, 257 F.3d 1164, 1169 (10th Cir. 2001)

(finding allegations of fecal contamination on clothing an Eighth Amendment

claim). Tripp has sufficiently alleged a violation of his Eighth Amendment rights

as to clean clothing and his claim against Hagan survives § 1915A review.

                         iii.   Medical Indifference

      Tripp claims that Richard Vestile refused to open his cell door and denied

him his mental health medication. Docket 9 at 10. “A prisoner’s Eighth

Amendment rights are violated if prison officials show ‘deliberate indifference’

to the prisoner’s ‘serious medical needs.’ ” Olson v. Bloomberg, 339 F.3d 730,

735 (8th Cir. 2003) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). “In

order to state a cognizable claim, a prisoner must allege acts or omissions

                                        23
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 24 of 29 PageID #: 136




sufficiently harmful to evidence deliberate indifference to serious medical

needs.” Estelle, 429 U.S. at 106. More specifically, a prisoner must allege “ ‘(1)

that [he] suffered [from] objectively serious medical needs and (2) that the

prison officials actually knew of but deliberately disregarded those needs.’ ”

Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (alterations in original)

(quoting Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997)). “A serious

medical need is ‘one that has been diagnosed by a physician as requiring

treatment, or one that is so obvious that even a layperson would easily

recognize the necessity for a doctor’s attention.’ ” Coleman v. Rahija, 114 F.3d

778, 784 (8th Cir. 1997) (quoting Camberos v. Branstad, 73 F.3d 174, 176 (8th

Cir. 1995)).

       Tripp has sufficiently pleaded a medical indifference claim against

Richard Vestile, as he claims Vestile withheld his mental health medication

from him. Docket 9 at 10. Tripp’s medical indifference claim against Vestile

survives § 1915A review.

III.   Motions for Appointment of Counsel

       Tripp moves for appointment of counsel. Dockets 10, 15. “A pro se

litigant has no statutory or constitutional right to have counsel appointed in a

civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). Under 28

U.S.C. § 1915(e)(1), “[t]he court may request an attorney to represent any

person unable to afford counsel.” “[T]he appointment of counsel should be

given serious consideration by the district court if the plaintiff has not alleged a




                                        24
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 25 of 29 PageID #: 137




frivolous or malicious claim.” Nelson v. Redfield Lithograph Printing, 728 F.2d

1003, 1005 (8th Cir. 1984).

      When determining whether to appoint counsel to a pro se litigant, the

court will look at the factual and legal complexity of the claims. The Eighth

Circuit considers: “the factual complexity of the case, the ability of the indigent

to investigate the facts, the existence of conflicting testimony, the ability of the

indigent to present his claim and the complexity of the legal issues.” Abdullah

v. Gunter, 949 F.2d 1032, 1035 (8th Cir. 1991) (citing Johnson v. Williams, 788

F.2d 1319, 1322-23 (8th Cir. 1986) (holding that the district court erred when

it denied plaintiff’s motion for counsel solely because the plaintiff did not raise

factually complex issues)). Tripp’s claims do not appear to be factually or

legally complex. Docket 9. Because this court believes Tripp can adequately

present his claims at this time, his motions for appointment of counsel (Docket

10 and 15) are denied.

IV.   Motion to Amend

      Tripp moves to amend his complaint. Docket 17. Federal Rule of Civil

Procedure 15 governs amendments of pleadings. See Fed. R. Civ. P. 15(a).

Under the rule, a party may amend a pleading once as a matter of right within

21 days after serving the pleading. Fed. R. Civ. P. 15(a)(1). Thereafter, the party

may amend only with the written consent of the opposing party or the court's

permission. Fed. R. Civ. P. 15(a)(2). “The court should freely give leave [to

amend] when justice so requires.” Id. Even under this generous standard, a

court may deny a request to amend for “ ‘compelling reasons such as undue

                                         25
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 26 of 29 PageID #: 138




delay, bad faith, or dilatory motive, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the non-moving party, or

futility of the amendment.’ ” Sherman v. Winco Fireworks, Inc., 532 F.3d 709,

715 (8th Cir. 2008) (quoting Moses.com Sec., Inc. v. Comprehensive Software

Sys., Inc., 406 F.3d 1052, 1065 (8th Cir. 2005)).

      “A liberal amendment policy, however, is in no way an absolute right to

amend. Where an amendment would likely result in the burdens of additional

discovery and delay to the proceedings, a court usually does not abuse its

discretion in denying leave to amend.” Popp Telcom v. Am. Sharecom, Inc., 210

F.3d 928, 943 (8th Cir. 2000) (internal citation omitted). “When late tendered

amendments involve new theories of recovery and impose additional discovery

requirements, appellate courts are less likely to hold a district court abused its

discretion.” Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008).

Further, a “[d]enial of a motion for leave to amend on the basis of futility means

the district court has reached the legal conclusion that the amended complaint

could not withstand a motion to dismiss under Rule 12(b)(6).” Moody v. Vozel,

771 F.3d 1093, 1095-96 (8th Cir. 2014) (internal quotation omitted). Under

Rule 12(b)(6), a plaintiff must plead “enough facts to state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

      In his latest motion to amend, Tripp seeks to add inmates, John Holden,

Sam Larusn, and Brian Edwords, as defendants. Docket 17 at 1. But he does

not assert any facts that would support that the private individuals have been

acting “ ‘under the color of state law.’ ” Wickersham, 481 F.3d at 597 (quoting

                                        26
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 27 of 29 PageID #: 139




Lugar, 457 U.S. at 935). Thus, Tripp’s § 1983 action against the inmates is

futile. Further, Tripp seeks to add sergeant Samual Yost as a defendant and

claims that Yost harassed him. Docket 17 at 2. This court has already

addressed why insults or verbal abuse without more does not support a

constitutional claim or federal law claim. Thus, Tripp’s claim against Yost is

futile. Because the defendants Tripp seeks to add and the claims against them

are futile, this court denies his motion to amend (Docket 17).

      Thus, it is ORDERED:

      1.    That Tripp’s motion to proceed in forma pauperis (Docket 11) is

            denied as moot.

      2.    That Tripp’s motions for appointment of counsel (Dockets 10 and

            15) are denied.

      3.    That Tripp’s motion to amend (Docket 17) is denied.

      4.    That Tripp’s claims against defendants Tyler Cook, Bonnie

            Templeman, Daniel Armstrong, Jr., Kayley Armstrong, Michelle

            Thomas, Moses Wagner, Anthony Steal, James Dornbush, Daniel

            Armstrong, Auden Deran, Ryan Kolbeck, Magistrate Judge

            Veronica L. Duffy, Judge Robin J. Houwman, Judge Natalie

            Damgaard, Matthew Thelen, United States Federal Government,

            Sioux Falls Police Department, South Dakota Department of

            Corrections, Parole Board, Savanah Muray, Jessica Cook, Genie

            Beirch, Jamie Zoss, Jennifer Driski, Cassie Hall, Katherine Olsen,

            Bob Dooley, Daren Young, Troy Ponto, John Benting, Kevin

                                       27
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 28 of 29 PageID #: 140




           Westenwercher, Timathy Stranvoid, Ashley Roopert, Eugine Reiger,

           Special Investigations Unit, Jason Ravonsborg, John M. Stromon,

           Thomas Hensley, Keith Ditmanson, Lindsey S. Quesney, Health

           Services Staff, and Special Investigations Unit, in their individual

           and official capacities, are dismissed under §§ 1915(e)(2)(B)(i-ii)

           and 1915A(b)(1).

     5.    That Tripp’s claims against defendants Kyle Bender, Eric

           Timmerman, Amber Hagan, Larry Anderson, and Richard Vestile,

           in their official capacities, are dismissed under §§ 1915(e)(2)(B)(i-ii)

           and 1915A(b)(1).

     6.    That Tripp’s Eighth Amendment failure to protect claims against

           Bender, Timmerman, and Anderson, in their individual capacities,

           survive 28 U.S.C. § 1915A review.

     7.    That Tripp’s Eighth Amendment medical indifference claim against

           Vestile, in his individual capacity, survives 28 U.S.C. § 1915A

           review.

     8.    That Tripp’s Eighth Amendment unsanitary clothing claim against

           Hagan, in her individual capacity, survives 28 U.S.C. § 1915A

           review.

     9.    That the Clerk shall send blank summons forms and Marshal

           Service Form (Form USM-285) to Tripp so that he may cause the

           complaint to be served upon defendants Bender, Timmerman,

           Anderson, Hagan, and Vestile.

                                       28
Case 4:20-cv-04021-KES Document 19 Filed 06/25/20 Page 29 of 29 PageID #: 141




     10.   That Tripp shall complete and send the Clerk of Courts a separate

           summons and USM-285 form for each defendant. Upon receipt of

           the completed summons and USM-285 forms, the Clerk of Court

           will issue the summons. If the completed summons and USM-285

           form are not submitted as directed, the complaint may be

           dismissed.

     11.   The United States Marshal Service shall serve the completed

           summonses, together with a copy of the amended complaint

           (Docket 9) and this order, upon the defendants.

     12.   Defendants will serve and file an answer or responsive pleading to

           the amended complaints and supplement on or before 21 days

           following the date of service or 60 days if the defendants fall under

           Fed. R. Civ. P. 12(a)(2) or (3).

     13.   Tripp will keep the court informed of his current address at all

            times. All parties are bound by the Federal Rules of Civil

           Procedure and by the court’s Local Rules while this case is

           pending.

     Dated June 25, 2020.

                               BY THE COURT:

                               /s/ Karen E. Schreier
                               KAREN E. SCHREIER
                               UNITED STATES DISTRICT JUDGE




                                        29
